                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


DAVID JAMES BRODIGAN,                              )
                                                   )
                Plaintiff,                         )
                                                   )
      vs.                                          )          Case No. 4:18-CV-00273 JAR
                                                   )
                                                   )
JONATHAN ROBERTS, et al.,                          )
                                                   )
                Defendants.                        )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff David James Brodigan's Motion for a

Document Subpoena (Doc. 59), Motion for Ruling (Doc. 63), and Motion for Emergency Order

(Doc. 65).

        The crux of Plaintiff's motions is the preservation and provision of a purportedly

recorded jailhouse telephone call between Plaintiff and his sister (Plaintiff variously asserts that

his sister's attorney was also on the call). Plaintiff asserts that the five-year anniversary of the

call is October 30, 2019, on which date the recording will be destroyed.

       The Court finds that the call, to the extent a recording exists, is self-serving hearsay and

irrelevant to the issues raised in Plaintiff's suit. Plaintiff alleges that he was denied medical care

based on the cost of that care. (Doc. I.) The Court does not see how the alleged phone call is

relevant to that assertion. He "has not provided any showing, beyond mere speculation, that [the

call record] will contain information that is helpful to his case." Hazlett v. City of Pine Lawn,

No. 4:12-CV-1715 JAR, 2014 WL 2441372, at *9 (E.D. Mo. May 30, 2014)
       Further, in the unlikely event that the content of the phone call becomes relevant to an

issue in this case, Plaintiff has alternative means of introducing its substance. As such, the

predicted destruction of the recording would not be unduly prejudicial.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff David James Brodigan's Motion for a

Document Subpoena (Doc. 59), is DENIED.

       IT IS FURTHER ORDERED that Plaintiff's Motion for Ruling (Doc. 63), is DENIED

as moot.

       IT IS FURTHER ORDERED that Plaintiff's Motion for Emergency Order (Doc. 65), is

DENIED.



Dated this 21st day of Octoher, 2019.




                                                         .ROSS
                                                        D STATES DISTRICT JUDGE
